United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    October 22, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 02-20947
                          Conference Calendar



ELZINA AVALOS; ET AL.,

                                      Plaintiffs,

versus

ATLANTIC RICHFIELD COMPANY; ET AL.,

                                      Defendants,

versus

CLAUDE HUGH LLOYD, JR.,

                                      Movant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-89-CV-3487
                      --------------------

Before KING, Chief Judge, and JOLLY and STEWART, Circuit Judges.

PER CURIAM:*

     Claude Hugh Lloyd, Jr., appeals from the district court’s

order denying his Emergency Motion for Leave and Motion for Nunc

Pro Tunc Order with Judicial Notice, in which he sought to be

substituted for Mary Beth Angel as trustee of the Lloyd Trust for



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               No. 02-20947
                                    -2-

purposes of the above-referenced litigation.      Lloyd has also

filed a Motion for Summary Reversal and Designation of Orders on

Appeal.

     Lloyd’s nunc pro tunc motion was an unauthorized motion,

which the district court should have dismissed for lack of

jurisdiction.       See United States v. Early, 27 F.3d 140, 142

(5th Cir. 1994).      We affirm the judgment on this alternative

basis.    See id.    Lloyd’s Motion for Summary Reversal and

Designation of Orders on Appeal is denied.

     JUDGMENT AFFIRMED; MOTION DENIED.